--------------------------------------------------------------------------------

Exhibit 10.1
 
RELEASE AND SEVERANCE AGREMENT
 
This Release and Severance Agreement (this "Release") is entered into by and
between James W. Dobbins ("Employee") and Turning Point Brands, Inc. ("Turning
Point" and, collectively with its direct and indirect subsdiary(ies), the
"Company"). Employee and Turning Point are referred to herein as the "Parties."
 
RECITALS
 

A.
Employee and Turning Point are parties to an Employment Letter, dated as of
November 23, 2015 (the "Employment Agreement"), which provides for severance
after termination in certain circumstances, conditioned upon Employee first
signing a general release of claims following termination of Employee's
employment, which release becomes irrevocable in accordance with its terms.


B.
This Release is the contemplated release of claims under the Employment
Agreement of which Employee has had notice since the Employment Agreement was
executed, it being annexed thereto (the "Presentation Date").

 

C.
Employee's employment with the Company will end on October 31, 2020 (the
"Separation Date").


D.
The Parties desire to settle any and all other claims, if any, that Employee may
have against the Company or any of its employees that are releasable by law.

 
AGREEMENT
 
NOW, THEREFORE, in consideration for the covenants and mutual promises contained
in the Employment Agreement, the Parties agree as follows:
 
PART I
 
For and in consideration of the promises made herein by Employee in Part II and
Part III of this Release, and his performance thereof, the sufficiency of which,
either separately or combined, is hereby acknowledged, Turning Point agrees as
follows:


Page 1 of 7

--------------------------------------------------------------------------------

1.1       Severance Benefits to Employee. In exchange for Employee signing this
Release, complying with its terms, and not revoking this Release, the Company
will pay and provide to Employee the following benefits (the "Severance
Benefits"): (i) 12 months of Employee’s base salary paid on the Company’s normal
pay dates beginning on the Separation Date, provided that payments will not
begin until expiration of the seven day revocation period in Section 2.4, with
the first payment including all accrued amounts since the Separation Date; (ii)
a severance bonus equal to the average of the annual cash bonuses received by
Employee for the 24 months prior to the Separation Date, paid in two equal
installments with the first installment made when annual bonuses are paid to
employees generally in 2021 but not later than April 30, 2021 and the second
installment on November 1, 2021; (iii) Employee’s accrued, unused vacation as of
the Separation Date, if any, paid on the next pay date following termination;
(iv) the Company will pay Employee’s COBRA premiums for continued medical,
dental and vision coverage for the 18 months following the Separation Date
provided Employee timely elects COBRA for each such benefit (which premiums
shall be taxable to Employee); (v) Employee shall vest as of the Separation Date
in outstanding stock option awards under the Company’s 2006 and 2015 Equity
Incentive Plans (the “Equity Plans”), the options shall only become exercisable
on the original vesting dates stated at grant of options, and those options will
continue to be exercisable until their original expiration date as if Employee’s
employment continued; (vi) Employee shall retain the Company-issued computer and
related accessories and equipment and the Company-issued cell phone and number;
and (vii) Employee shall vest and be entitled to payment of any performance
restricted stock units or similar awards under the Equity Plans, if any value is
payable and on the same date as payable had employment continued, as and when
therein required, with all of the Severance Benefits conditioned on Employee
signing this Release.  Severance Benefits will be provided if, and only if, (1)
Employee signs this Release and returns it to the Company on or after his
Separation Date (the Parties are signing this Release in August 2020 as
documentation of the terms, but Employee must re-sign at actual separation); and
(2) the seven  day revocation period in Part II, Section 2.4 below has expired
on or before the  55th day after Separation Date, provided that Employee has not
exercised his right to revoke this  Release in accordance with Part II, Section
2.4 below.


1.2       Separate and Adequate Age Claim Consideration. The Parties expressly
agree and acknowledge that a portion of the Severance Benefits in Section 1.1
above represents separate and adequate consideration, to which Employee is not
otherwise entitled, in exchange for Employee's Age Claim Waiver, set out below
in Part II. Turning Point's present promise to provide this consideration is
exchanged for Employee's present release of any Age Claims at the time of the
execution of this Release.
 
PART II
 
For and in consideration of the promises made herein by Turning Point in Part I
of this Release, and its performance thereof, the sufficiency of which is hereby
acknowledged, Employee agrees as follows:


Page 2 of 7

--------------------------------------------------------------------------------



 
2.1      General Release and Waiver of All Claims and Potential Claims. Employee
hereby releases all claims and potential claims, known and unknown, against the
Company that are releasable by law. More specifically, for and on behalf of
himself and his family, dependents, heirs, executors, administrators and
assigns, Employee hereby irrevocably and unconditionally releases the Company
and its respective predecessors, successors, and all their past, present or
future assigns, parents, subsidiaries, affiliates, insurers, attorneys,
divisions, subdivisions and affiliated entities, together with their respective
current and former officers, directors, shareholders, fiduciaries,
administrators, trustees, agents, servants, employees, attorneys, insurers
and/or representatives, and their respective predecessors, successors and
assigns, heirs, executors, administrators, and any and all other affiliated
persons, firms, plans or corporations which may have an interest by or through
them (collectively "Releasees"), both jointly and individually, from any and all
claims, actions, arbitrations, and lawsuits, of any nature whatsoever, known or
unknown to Employee, accrued or unaccrued, which he ever had, now has or may
have had against Releasees since the beginning of time through the date of
execution of this Release. This general release and waiver of claims includes,
but is not limited to, any and all claims, demands, causes of action, suits,
debts, complaints, liabilities, obligations, promises, agreements,
controversies, damages and expenses that are releasable by law (including,
without limitation, attorneys fees and costs actually incurred or to be
incurred) of any nature or description whatsoever, in law or equity, whether
known or unknown, in connection with or arising out of his employment with the
Company and/or termination of said employment. Claims being released include,
without limitation, any and all employment-related claims that are releasable by
law arising under federal, state or local statutes, ordinances, resolutions,
regulations or constitutional provisions prohibiting discrimination in
employment on the basis of sex, race, religion, national origin, age, disability
and/or veterans' status, including, but not limited to, claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981, 1981a, 1983 and
1985, the Civil Rights Act of the State in which Employee resides and works, the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A, et seq., the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Pregnancy Discrimination Act,
the Federal Rehabilitation Act of 1973, Executive Order 11246, the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Fair Labor
Standards Act, 29 U.S.C. §§ 201, et seq., the Family and Medical Leave Act, 29
U.S.C. §§ 2601, et seq., the Genetic Information Non-Discrimination Act, 42
U.S.C. §§ 2000ff et seq, the minimum wage act, wage payment law and wage
discrimination statutes and workers compensation statures and similar state laws
of the state in which Employee has provided services, in all instances as
amended. This general release and waiver of claims also includes, but is not
limited to, any and all claims for unpaid benefits or entitlements asserted
under any plan, policy, benefits offering or program (except as otherwise
required by law), any and all contract or tort claims, including, without
limitation, claims of wrongful discharge, assault, battery, intentional
infliction of emotional distress, negligence, and/or defamation against
Releasees.


2.2      Mutual Nondisparagement.  You agree that following the termination of
your employment for any reason, you shall not publicly make any negative,
disparaging, detrimental or derogatory remarks or statements (written, oral,
telephonic. Electronic. or by any other method) about the Company or its
subsidiaries or any of their respective owners, partners, managers, directors,
officers, employees or agents, including, without limitation, any remarks or
statements that could be reasonably expected to adversely affect in a material
manner (i) the conduct of the Company’s or its subsidiaries’ businesses or (ii)
the business reputation or relationships of the Company or its subsidiaries
and/or any of their past or present officers, directors, agents, employees,
attorneys, successors and assigns, in each case, except to the extent required
by law or legal process. Similarly, following termination of your employment for
any reason, neither the Company’s officers, nor the members of the Board, shall
make any such statements about you.
 
Nothing in this Section 2.1, Section 2.3, or any other provision in the
remainder of this Release shall be construed to prevent Employee from making a
claim for indemnity under law or governance documents providing for indemnity or
insurance against claims for acts or omissions in his capacity acting as an
officer or director of the Company. Furthermore, nothing in this Section 2.1,
Section 2.2, or any other provision in the remainder of this Release shall be
construed to prohibit Employee from talking to, cooperating in any investigation
by, and/or filing a charge with, the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or any other similar state or local fair employment
practices administrative agency. However, by signing this Release, Employee
hereby waives the right to recover from Releasees any relief from any charge or
claim pursued or otherwise prosecuted by him, or by persons or entities like the
EEOC acting by or through him, including, without limitation, the right to
attorneys' fees, costs, and any other relief, whether legal or equitable, sought
in such charge, claim, or other proceeding.


Page 3 of 7

--------------------------------------------------------------------------------

2.3      Age Claim Waiver. Employee further agrees that his full general release
includes a waiver of his rights, if any, to assert or allege discrimination
based upon age pursuant to the Age Discrimination in Employment Act or any and
all other federal, state or local laws or regulations prohibiting discrimination
on the basis of age (collectively, "Age Claim Waiver").
 
2.4       Adequate Consideration Period/Consult an Attorney. Employee
acknowledges that he is hereby instructed that he may and should consult an
attorney of his own choosing regarding the terms of this Release, and
specifically including the Age Claim Waiver, and that he has been given at least
twenty-one (21) days to consider the terms of this Release and whether to sign
this Release, although Employee may choose to sign this Release prior to the
expiration of this twenty-one (21) day period. The Parties agree that if
Employee fails to execute this Release prior to the expiration of the twenty-one
(21) day period or prior to the deadline set forth in Section 1.1 hereof, this
Release will be null and void.
 
2.5       Seven (7) Day Revocation Period. Employee further agrees that he is
hereby instructed by the Company that, following his signing of this Release,
Employee shall have up to seven (7) days to withdraw, rescind or revoke this
Release by providing written notice to Kelly L. Goldman, Vice-President Human
Resources; 5201 Interchange Way; Louisville, KY  40229, but that, in the event
Employee exercises his right to withdraw or rescind this Release, all terms of
this Release, including, without limitation, Turning Point's duty to provide the
Severance Benefits provided in Part I, Section 1.1, above, shall be void and of
no effect.
 
2.6      Permanent Waiver of Re-employment. In order to effect the degree of
separation contemplated by the Parties, Employee acknowledges his present intent
to permanently remove himself from the labor pool of the Company as of the
Separation Date and forever thereafter. In order to accomplish this present
permanent removal from Releasees' labor pool, Employee agrees that he will not
seek and will not accept hiring, rehiring, placement, or reinstatement with
Releasees, as an employee or a temporary worker.
 
2.7       Section 409A. The Parties intend and believe that the salary
continuation and average bonus Severance Benefits are exempt from Section 409A
of the Internal Revenue Code (“IRC”) as benefits payable upon an involuntary
separation of employment that do not exceed two times the 401(a)(17)
compensation limit and that are paid by the end of the year after the year of
separation, and other Severance Benefits are exempt from IRC Section 409A as
short-term deferrals or otherwise. The parties have nonetheless agreed to refer
to Employee’s separation as retirement, which does not change the character of
the separation.  Employee will be providing certain consulting services on a
transition basis following termination and the Parties believe those services
will be less than 20% of the average services provided by Employee over the
prior 36 months.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with, or are exempt from compliance from, IRC Section 409A and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with IRC Section 409A.


Page 4 of 7

--------------------------------------------------------------------------------

PART III
Other Agreements
 
3.1      Additional Covenants by Employee. Employee represents, warrants and
covenants that, as of the date he signs this Release, (1) he is unaware of any
wages (as that term is defined by applicable state law) that are owed to him by
the Company and that have not been paid, with the exception of one week’s salary
and any accrued, unused vacation; (2) he is unaware of any request for leave
under the Family and Medical Leave Act that was denied; (3) he has no known
work-related injury, disability, or illness, and has not requested any
accommodation under the Americans With Disabilities Act or similar state law
that has not been satisfied; and (4) he is unaware of any document,
circumstance, occurrence, or any conduct on behalf of the Company or any of its
agents, employees, officers or directors, or any Releasee, which can or should
be reported to any state or federal authority as a violation of any law,
standard, or regulation, upon which representations the Company expressly relies
in entering into this Release.
 
3.2      Knowing and Voluntary Agreement. Employee agrees and acknowledges that
he has been advised to consult an attorney regarding the terms of this Release
and that he has carefully reviewed, studied and thought over the terms of this
Release. Employee further acknowledges and agrees that he knowingly and
voluntarily entered into and signed this Release after deliberate consideration
and review of all of its terms and provisions, that he was not coerced,
pressured or forced in any way by the Company, any Releasee or anyone else to
accept the terms of this Release, and that the decision to accept the terms of
this Release was entirely his own.
 
3.3      No Wrongdoing By the Parties. The Parties further agree that they have
entered this Release to resolve any and all claims, if any, Employee may have
against the Company or any other Releasee, and that this Release does not
constitute an admission of, or is to be used as evidence of, any liability,
violation or wrongdoing of any kind.
 
3.4      Choice of Law; Interpretation; Captions. The Parties understand and
agree that this Release shall in all respects be interpreted, enforced and
governed under the laws of the Commonwealth of Kentucky and the language of this
Release shall in all cases be interpreted as a whole, according to its fair
meaning and not strictly for or against either of the Parties, regardless of
which is the drafter of this Release. Captions and headings used herein are for
convenience of reference only.
 
3.5      Exclusive Jurisdiction; Venue. The Parties understand and agree that
the federal and/or state courts located in the Commonwealth of Kentucky shall
have exclusive jurisdiction with regard to any litigation relating to this
Release and that venue shall be proper only in the Commonwealth of Kentucky and
any federal court whose judicial district encompasses the Commonwealth of
Kentucky, and that any objection to this jurisdiction or venue is specifically
waived.


Page 5 of 7

--------------------------------------------------------------------------------

3.6      Entire Agreement. The Parties agree that this Release sets forth the
entire agreement between the Parties on the subject matter herein and fully
supersedes any and all other prior agreements or understandings between them,
except for the terms in the Employment Agreement referred to herein, the
Consulting Agreement (dated as of August 19, 2020), and any agreements between
Employee and the Company regarding non-disclosure of confidential information,
intellectual property, non-solicitation of customers, employees or contractors,
non-competition, and/or other restrictive covenant obligations, which
agreements, if any, shall remain in full force and effect according to their
terms. This includes, without limitation, Employee’s continuing obligations
under Sections 7-11 of the Employment Agreement. This Release may be amended or
superseded only by a subsequent writing, executed by the Party against whom
enforcement is sought.
 
3.7       Agreement to Indemnify. The Parties agree that should Employee seek to
overturn, set aside, or legally challenge any release of claims, promise or
covenant made by him under this Release, by judicial action or otherwise, the
Company and/or Releasees shall be entitled to recover from Employee its costs of
defending and enforcing the terms of this Release and/or any other claim brought
by or against the Company or Releasees, including, without limitation,
reasonable attorneys' fees. The Parties acknowledge and agree that each Releasee
is an intended third-party beneficiary of this Release and may enforce the terms
of this Release accordingly.
 
[signature page follows]


Page 6 of 7

--------------------------------------------------------------------------------

I, JAMES W. DOBBINS, UNDERSTAND AND AGREE THAT THIS RELEASE CONSTITUTES A FULL
AND FINAL RELEASE OF ALL CLAIMS THAT ARE RELEASEABLE BY LAW.
 

 
/s/ James W. Dobbins
 
James W. Dobbins
     
Date:

8/19/2020      
-- and --
     
TURNING POINT BRANDS, INC.
     
By:
/s/ Lawrence S. Wexler
       
Title:
President and Chief Executive Officer
       
Date:
8/19/2020

 


Page 7 of 7

--------------------------------------------------------------------------------